DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this action.
This action is a first on the merit of the instant application

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: In-facility wireless communication system and method for determining locations based on Tag orientation.
The disclosure is objected to because of the following informalities: in paragraph 0003 of the specification, the text ---  “a. new standard”, “In. the new standard”, “expected.  to be” and “objects to he”  should be” and “ --- a new standard, In the new standard, expected to be, and objects to be, respectively. Appropriate correction is required.
	The disclosure is objected to because of the following informalities: in paragraph 0013, on line 5, “whether or not.” Should be --- whether or not ---. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (Hosseini) (US 2018/0158302 A1) in views of Torrini et al. (Torrini) (US 2021/0096207 A1) and Applicant’s Admitted Prior Art (APA).

As per claim 1: Hosseini (20180158302 A1) discloses a wireless communication system (see par. 0058, 0068, 0089) comprising:
a control station including a management table that holds sending permission information indicating whether or not to transmit a signal packet for requesting to send report  (see at least, abstract; par. 0009, 0011). Note that the system is a digital system (see fig. 4) and the reporting command signal/message must be a packet/s; and
a plurality of second wireless communication apparatuses each configured to refer to the management table, transmit the packet to a first wireless communication apparatus in response to the sending permission information (see abstract; par. 0048, 0037, 0039, 0041). But, Hosseini does not explicitly teach about --- perform orientation estimation using the orientation estimation auxiliary signal transmitted from the first wireless communication apparatus. However, in the same field of endeavor, Torrini teaches --- A plurality of locator devices each determine the angle of arrival for a beacon transmitted by this phone.  In one embodiment, these angles of arrival are forwarded to the mobile phone.  In another embodiment, these angles of arrival are forwarded to a centralized computational device, which calculates the position of the mobile phone based on all of the received angles of arrival (see par. 0072).  Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Hosseinin with that of Troorini --- Thus, the angle of arrival from each locator device may be used by the mobile phone or another device to pinpoint the specific location of the mobile phone (see par. 0072). But, Hosseini in view of Torrini does not explicitly teach about --- orientation estimation of auxiliary signal (angle of arrival signal). However, in the same field of endeavor the APA standard of proximity wireless communication: Bluetooth (registered trademark).  In the new standard, an orientation estimation function is added.  The orientation estimation function is expected.  to be used to detect objects to he searched for and manage commodities, for example (see par. 0003). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hosseini in view of Torrini with that of APA for the advantage of enabling the modified system of Hosseini in view of Torrini to --- detect objects to be searched for and manage commodities, for example (see par. 0003). 
As per claim 7: the features of claim 7 are similar to the features of claim 1, except --- transmit a packet to which an orientation estimation auxiliary signal is added, which is taught by Torrini (see par. 0072). In the cited paragraph, Torrini teaches that angles/orientations of arrival (auxiliary signals) are received and used as auxiliary signals to determine a position of a transmitter. Thus, claim 7 has been rejected on the same ground and motivation as claim 1.
As per claim 8: the features of claim 8 are similar to the features of claim 1, except --- a transmission/reception unit configured to transmit a packet, which would have been within the modified system, particularly, Hosseini’s mobile device (see fig. 1, element (104). Thus, claim 8 has been rejected on the same ground and motivation as claim 1.
As per claim 2: Torrini teaches about a wireless communication system according to claim 1, wherein the control station updates the management table depending on a reception intensity of the packet transmitted from the first wireless communication apparatus (see par. 0057).
As per claim 5: Hosseini teaches about a wireless communication system according to claim 1, wherein the control station updates the management table depending on a staying time period during which the first wireless communication apparatus stays at a same position (see par. 0009, 0068). Note “the control tag has or has not been moved within a first specified period of time” in paragraph (0009).
As per claim 6: Hosseini teaches about a wireless communication system according to claim 5, wherein the control station measures the staying time period based on respective orientation estimation results of the plurality of second wireless communication apparatuses (see abstract; par. 0009, 0010, 0061, 0067).

Allowable Subject Matter

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        9/17/2021